TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 22, 2021



                                      NO. 03-19-00501-CV


                        Ken Paxton, Texas Attorney General, Appellant

                                                  v.

    City of Austin, Mayor Steve Adler, Ora Houston, Delia Garza, Sabino Renteria,
Gregorio Casar, Ann Kitchen, Don Zimmerman, Leslie Pool, Ellen Troxclair, Kathie Tovo,
               and Sheri Gallo, each in their Official Capacity, Appellees




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on July 1, 2019. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall pay all costs

relating to this appeal, both in this Court and in the court below.